DETAILED ACTION

Applicant’s amendment and response received on 8/12/22 has been entered. Claims 1-20, 24-25, and 37-39 are now canceled. Claims 21-23, and 26-36 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of Group I with traverse is acknowledged. The applicant traverses the restriction requirement between Groups I and III. The claims corresponding to Group IV have been canceled. According to applicant, the claims corresponding to Group I and II have been amended to recite specific mutations in RPL10 not taught by Dickman et al. and Hofer et al. In response, it is noted that the lack of unity was based on the previously pending claims. As amended, claims 21-23, and 26-35 recite specific RPL10 mutations. Claim 36, the invention of Group III, does not. It is also noted that recombinant eukaryotic cells comprising RPL10 with mutations in position 98 and 123 were known in the prior art, see for example Eberspaecher et al. (2013) Nature Genetics, Vol. 45(2), 186-191. However, in view of applicant’s amendments to the claims and the cancellation of claims 37-39, the lack of unity restriction between Groups I, II, and III has been withdrawn. 
Claims 21-23, and 26-36 are therefore currently under examination. An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/27/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. Claim 33 recites a eukaryotic cell with the structural features 1) does not express wild type RPL10, 2) expresses a mutant RPL10 comprising one or more amino acid substitutions at positions 33, 66, 70, 98, and 123, and 3) comprises activated NOTCH1 signaling. Claim 34 depends on claim 33 adds the limitation that the cell comprises intracellular NOTCH1 (NOTCH1-ICN). As written, the claimed eukaryotic cell reads on a naturally occurring cell which has not been modified by the hand of man, i.e. have not been genetically modified and do not comprise heterologous coding sequence. The prior art at the time of filing teaches that many naturally occurring human T cell acute lymphoblastic leukemia (T-ALL) cells have mutations RPL10, primarily the mutation R98S, and often has mutations as well in NOTCH1, such as the activated NOTCH1 mutations ICN and E (see Keersmaecker et al. (2013) Nature Genetics, Vol. 45(2), 186-191 for mutations in RPL10 in human T-ALL cells, and Cotter et al. (2000) J. Virol., Vol. 74(3), 1486-1494 for common activated NOTCH1 mutations present in human T-ALL cells).  In particular, note that Keersmaecker et al. identified various T-ALL cells with mutations in both RPL-10 and NOTCH1 (Keersmaecker et al., page 187, Figure 2). Thus, it would appear from the prior art that human T-ALL cells with mutations in RPL10 such as the mutation R98S, and an activated mutant NOTCH1, including NOTCH1-ICN naturally occur and thus are a product of nature. 
This judicial exception is not integrated into a practical application because the invention claimed in claims 34-35 is a product claim and not a method of using the product in a practical application. It is also noted that the method claims recited in claims 21-23, 26-33 and 36 do not recite the use of the product of claim 34-35. Instead, the claimed methods utilize genetically modified cells comprising heterologous coding sequence(s). 
The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to a single cell whose structural features are naturally present in human T-ALL cells. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 26-27, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keersmaecker et al. (2013) Nature Genetics, Vol. 45(2), 186-191.
Keersmaecker et al. teaches genetically modifying yeast cells to contain an RPL10 gene with an R98S, R98C, or H123P mutation as the sole copy of the RPL10 gene in these cells (Keersmaecker et al., page 188). Keersmaecker et al. further teaches genetically modifying mouse Ba/F3 lymphoid cells to contain the RPL10 R98S mutation (Keersmaecker et al., page 188-189). Keersmaecker et al. also teaches to further express a second protein, Nmd3 or Nmd3 L291F, in cells comprising expressing RPL10 R98S, R98C, or H123P (Keersmaecker et al., page 189, and Suppl. Fig 9). Thus, by teaching all the limitations of the claims as written, Keersmaecker et al. anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23, 26-27, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0184384 (IDS 3/27/20, citation no. 1), hereafter referred to as Dickman, in view of Keersmaecker et al. (2013) Nature Genetics, Vol. 45(2), 186-191.
Dickman teaches eukaryotic cells such as yeast or mammalian cells which have been genetically modified to express a derivative or variant QM (RPL10) protein (Dickman, paragraphs 17, 39, 41, 51-52, and 67). Dickman further teaches that the cells may also be genetically modified to express a second protein (Dickman, paragraph 39). Dickman et al. teaches that the mammalian cells may be COS, CHO, or 293 cells, and that the QM (RPL10) variant can be expressed in cells for the bioproduction of a second recombinant protein (Dickman et al., paragraphs 39 and 56). 
Dickman et al. differs from the instant methods and products claimed but not teaching specific RPL10 variants with mutations in position 98 or 123. However, several such RPL10 variants were known in the art, including RPL10 variants with a mutation at position 98 or 123. Keersmaecker et al., for example, teaches human T-cell acute lymphoblastic leukemia (T-ALL) cells comprising an RPL10 gene with an R98S mutation (Keersmaecker et al., page 186). Keersmaecker et al. further teaches genetically modifying yeast cells to contain an RPL10 gene with an R98S, R98C, or H123P mutation as the sole copy of the RPL10 gene in these cells (Keersmaecker et al., page 188). Keersmaecker et al. further teaches genetically modifying mouse Ba/F3 lymphoid cells to contain the RPL10 R98S mutation (Keersmaecker et al., page 188-189). Keersmaecker et al. also teaches to further express a second protein, Nmd3 or Nmd3 L291F, in cells comprising expressing RPL10 R98S (Keersmaecker et al., page 189). 
Therefore, given the teachings of Dickman et al. for making recombinant eukaryotic cells such as COS, CHO, or 293 cells expressing derivative RPL10 proteins and a second protein and the motivation to use the cells for bioproduction of the second protein, and the teachings of Keersmaecker et al. for expressing an RPL10 gene comprising an R98S mutation in eukaryotic cells as the sole copy of the RPL10 gene in combination with a second protein, Nmd3, it would have been prima facie obvious to the skilled artisan at the time of filing to express an RPL10 gene comprising an R98S mutation in COS, CHO, or 293 cells as the sole copy of the RPL10 gene in combination with a second protein, such as Nmd3, and to further recover the Nmd3 protein from the cells with a reasonable expectation of success. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Keersmaecker et al. (2013) Nature Genetics, Vol. 45(2), 186-191, in view of Cotter et al. (2000) J. Virol., Vol. 74(3), 1486-1494.
Keersmaecker et al. teaches that the RPL10 gene in many human T-cell acute lymphoblastic leukemia (T-ALL) cells has a R98S mutation (Keersmaecker et al., page 186). Keersmaecker et al. further teaches genetically modifying yeast cells to contain an RPL10 gene with an R98S, R98C, or H123P mutations, all of which are specific mutations found in T-ALL, as the sole copy of the RPL10 gene in these cells (Keersmaecker et al., page 188). Keersmaecker et al. also teaches genetically modifying mouse Ba/F3 lymphoid cells to contain the RPL10 R98S mutation and reports that these cells also exhibited impaired proliferation and ribosome biogenesis defects (Keersmaecker et al., page 188-189). Keersmaecker et al. also teaches that cancer cells may contain additional mutations to compensate for the deleterious effects of mutations affecting ribosomes and teaches to further express a second mutated protein, such as Nmd3 L291F, in order to determine the effects of potential compensatory mutations on ribosome dysfunction caused by mutations in RPL10 (Keersmaecker et al., page 189).
Keersmaecker et al. differs from the instant invention as claimed by not teaching eukaryotic cells expressing RPL10 with a mutation at position 98 or 123 and further expressing activated NOTCH1, specifically NOTCH1-ICN. However, Keersmaecker et al. does teach that many T-ALL have defects in NOTCH1 and that some T-ALL have mutations in both RPL10 and NOTCH1 (Keersmaecker et al., page 187, Figure 1, and page 188, Table I). Cotter et al. supplements Keersmaecker et al. by teaching that many T-ALL cells comprise truncated NOTCH1 genes which expressed activated intracellular NOTCH1 variants, including NOTCH1-ICN (Cotter et al., page 1486). Cotter et al. further teaches to transfect Jurkat T cells with a vector encoding NOTCH1-ICN in order to study the effects of activated intracellular NOTCH1 on the transcription of genes in the cells (Cotter et al., pages 1490-1491). Therefore, based on the teachings of Keersmaecker et al. that T-ALL cells can comprise both RPL10 mutations such as R98S, and mutations in NOTCH1, the motivation provided by Keersmaeker et al. to co-express a second protein with an RPL10 mutant to study the effects on ribosome function and transcription/translation, the teachings of Cotter et al. that T-ALL cells mutations in NOTCH1 often involve truncations resulting in expression of NOTCH1-ICN, and the motivation provided by Cotter et al. to genetically modify eukaryotic cells to express NOTCH1-ICN to study its effects on transcription, it would have been prima facie obvious to the skilled artisan at the time of filing to co-express both RPL10 R98S and NOTCH1-ICN in a eukaryotic cells to study the effects of these common T-ALL mutations on ribosome function, transcription, and translation with a reasonable expectation of success. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of increasing the expression of GFP and/or increasing the translation efficiency of GFP in a BA/F3 or Jurkat cells comprising introducing an expressible nucleic acid encoding RPL10 R98S, introducing an expressible nucleic acid encoding GFP, and co-expressing both RPL10 R98S and GFP in the cell, does not reasonably provide enablement for making and using any eukaryotic cells comprising RPL10 with any mutation or combination of mutations at position 33, 66, 70, 98, and 123, with or without further expressing of an activated NOTCH1, for expressing any second protein or increasing the expression of any second protein in the cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims broadly encompass method of making any recombinant eukaryotic cell comprising a nucleic acid encoding a first protein  RPL10 with any mutation or combination of mutations at position 33, 66, 70, 98, and 123, with or without further expressing of an activated NOTCH1, for the purpose of expressing any second protein, and more specifically for increasing the expression of the second protein produced by the cell. The claims further encompass any eukaryotic cell comprising a first RPL10 protein with any mutation or combination of mutations at position 33, 66, 70, 98, and 123, and which has activated NOTCH1 signaling or expresses NOTCH1-ICN. The claims also include methods of identifying an RPL10 mutation which can increase the expression of any protein in any cell, not limited to a eukaryotic cell comprising expressing the RPL mutant in a first cell in combination with a detectable protein and comprising the expression of the detectable protein in the RPL mutant cell with a wild type cell expressing the detectable protein. 
The specification does not provide sufficient guidance for predictably determining the effects of expressing the genus of RPL10 mutants in any eukaryotic cell on the expression of any second protein without undue experimentation. The specification generally discloses nucleic acids encoding an RPL10 mutant, in particular, RPL10 mutants with any mutation at one or more of positions 33, 66, 70, 98, and 123. Note that even limited to mutations in one of more of positions 33, 66, 70, 98, and 123, this reads on a very large genus of RPL10 mutants as each position can have 19 different substitutions, and each of these substitutions at each position can be combined in multiple ways in combinations of 1, 2, 3, 4, or 5 mutations. However, of the thousands of possible mutant RPL10 encompassed by the claims, the specification only provides specific guidance for the functional properties of a single mutant RPL10 with a single specific R98S (Arg98Ser) substitution. The specification provides no specific guidance regarding any other RPL10 mutant. The working examples discloses Jurkat cells or BA/F3 cells CRISPR modified to have the R98S mutation in the RPL10 gene and teaches that both the BA/F3 and Jurkat with RPL10 R98S mutation showed increased protein production of a co-expressed marker gene- GFP  (see specification, Example 7 and Figure 3). The specification suggests this increase is linked to increased translation efficiency and demonstrates increased translational fidelity and decreased STOP readthu, frameshift and missense reading of the GFP coding sequence. The specification also discloses that both of these cell types expressing RPL10 R98S exhibit a proliferation defect, and demonstrated that introduction of NOTCH1-ICN encoding nucleic acid into the BA/F3 -RPL10 R98S cells can  reverse the proliferation defect. It is also noted that the specification discloses the production of a transgenic mouse whose genome comprises a CRE inducible PRL10 R98S mutation; however, the specification did not disclose the functional properties of any cells derived from the mouse or their ability to express a second polypeptide, or exhibit increased protein production of a second polypeptide. The specification further does not provide any guidance as to the effects of different substitution at position 98, i.e. R98W, R98F, R98D etc., the effects of combinations of additional substitutions at positions 33, 66, 70, and 123 with the R98S substitution, or the effects of any substitutions alone or in combination at positions 33, 66, 70, and 123. 
At the time of filing, Keersmaecher et al. teaches that several RPL10 mutations have been observed in human T-ALL cells, including R98S, R98C, and H123P (Keersmaecher et al., pages 186-188).  Keersmaecher et al. further teaches recombinantly expressing yeast RPL10 with a R98S, R98C, or H123P  in yeast cells and mutant human RPL10 in BA/F3 cells, and reports that both types of cells exhibited a ribosome biogenesis defect and a proliferation defect resulting from expression of the mutant RPL10 (Keersmaecher et al., pages 188-189). Keersmaecher et al. also reports that the R98 and H123 appear to be near the peptidyltransferase catalytic core of the ribosome, but while they report on a ribosome biogenesis defect, they did not test or report on the effects of these specific mutations on the translation of any particular gene. Hofer et al. provides a more extensive analysis of the effects of introducing mutations into the yeast RPL10 protein (Hofer et al. (2007) J. Biol. Chem., Vol. 282(45), 32630-32639 (IDS 3/27/20, citation no. 13)). Hofer et al. shows that mutations across the RPL10 molecule in yeast cause unpredictable effects on the cellular localization of the protein, its association with various protein components of ribosomes, and it association with the various subunits of the ribosome, and further have unpredictable effects on  growth (Hofer et al., 32633-32636). Hofer et al. looks a single substitutions and several combinations of substitutions and showed that combining substitutions changed the behavior of the protein compared to single substitutions (Hofer et al., Figures 2 and 5). Klauck et al. also looked at the effects of several specific substitutions on RPL10 function, particularly substitutions associated with autism in humans (Klauck et al. (2006) Molecular Psychiatry., Vol. 11, 1073-1084). In particular, Klauck et al. teaches expression of the RPL10 protein with an H123Q mutation in yeast results in a distinct aberrant ribosomal profile which represents an impairment in the biogenesis of a complete translation translating ribosome and potentially impairment of distinct translation processes (Klauck et al., pages 1075-1076, and 1079-1080). Thus, the state of the art at the time of filing demonstrates that the effects of various substitutions on RPL10 activity was unpredictable could not be determined a priori and further that combinations of substitutions within the RPL10 resulted in further unpredictable functional activity. In addition, it is clear that the study of the effects of mutations on RPL10 on ribosome assembly and function, and the effects of RPL10 mutations on the translation of any protein from any type of cell was in its infancy and was neither fully developed nor predictable. It is further noted that neither the prior art of record, nor the specification provides and guidance as to any properties of any RPL10 mutant with a substitution in positions 33, 66, or 70.
In regards to the specific RPL10 R98S mutation utilized applicant’s working examples, it is further noted that the working examples only tested the effects of expression of RPL10 R98S on the expression of a single protein, GFP, in Jurkat or BA/F3 cells. Based on the unpredictable state of the prior art as detailed above, applicant’s evidence that a single species of RPL10 mutant, RPL10 R98S, can increase the expression of a single GFP marker protein in Jurkat or BA.F3 cells cannot be extrapolated to the genus of eukaryotic cells, RPL10 mutants, and second proteins encompassed by the claims. Applicant’s own post-filing publication supports this unpredictability. As stated in MPEP 2164.05(a), the specification must be enabling as of the filing date. A later dated publication cannot supplement an insufficient disclosure in a prior dated application to make it enabling. However, if individuals of skill in the art state that a particular invention is not possible years after the filing date, that would be evidence that the disclosed invention was not possible at the time of filing and should be considered. In In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993). In the instant case, Verbelen et al. (2022) Eng. Life Sci., Vol. 22, 100-114, teaches that the expression of RPL10 R98S in HEK293T cells or CHO-K1 cells did not increase the expression of various recombinant proteins such as trastuzumab, or HER2, and GFP (Verbelen et al., pages 106-107). Verbelen et al. did show that modifying culture conditions would result in increased expression of some of the second protein in HEK293T cells, such was neither known in the prior art nor disclosed in applicant’s specification. Ultimately, Verbelen et al. concluded that gains in protein expression depends on culture conditions, cell type, and expressed protein (Verbelen et al., page 101). Thus, the post-filing Verbelen et al. reference provides evidence of substantial and unpredictable variability in achieving increased protein expression using RPL10-R98S based on a number of independent factors not disclosed in the prior art or specification.  
Therefore, in view of unpredictable state of the prior art at the time of filing with regards to the properties of RPL10 proteins with single or multiple amino acid substitutions, including substitutions in positions 98 and 123, the lack of specific guidance in the specification for the properties of RPL10 mutants other than RPL R98S and the properties of any and all types of eukaryotic cells expressing RPL R98S, the limitation of the working examples to the expression GFP in Jurkat or BA/F3 cells comprising RPL10 R98S, and the breadth of the claims, it would have required undue experimentation to make and use the breath of the products and methods claimed. 
Finally, in regards to applicant’s method of identifying RPL10 mutations capable of increasing protein expression, it is noted that the method of claim 36 reads on practice of the method using cells which are not eukaryotic cells. In addition to issues relating to RPL10 mutations and their expression in eukaryotic cells discussed above, there is no guidance in the specification for expressing RPL10 mutants in prokaryotic cells such as bacteria, blue-green algae, or mycoplasma. Further, ribosome structure and associated proteins differ between prokaryotes and eukaryotes as discussed by Hofer et al. (Hofer et al., page 32630). In particular, Hofer et al. compares eukaryotic RPL10 with bacterial L16, which binds to different ribosomal subunits present only in bacteria (Hofer et al., page 32630). As such, due to the art recognized differences between ribosomes in prokaryotes versus eukaryotes and differences between eukaryotic RPL10 and bacterial L16, and the lack of guidance provided in the specification for the use of prokaryotic cells in the screening method of claim 36, the skilled artisan at the time of filing would not have been able to practice the scope of the methods of claim 36 without undue experimentation. 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633